February 1, 2013 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE MEMBERS MEETING TO BE HELD ON MARCH 15, 2013. Dear Member of Southwest Iowa Renewable Energy, LLC: Internet Availability: Under Securities and Exchange Commission rules, you are receiving this notice that the proxy materials for our 2013 Annual Meeting of Members are available on the internet.This communication presents only an overview of the more complete proxy materials that are available on the internet or by mail (upon request).We encourage you to access and review all of the important information contained in the proxy materials before voting.In addition, we will separately mail to you the proxy card.Under applicable rules, we must wait 10 days before sending the proxy card to you. The proxy statement, proxy card and the 2012 annual report to Members are available at www.sireethanol.com in the “Investor Relations” section. If you would like to receive a paper or e-mail copy of these documents, you must request one.There is no charge to you for requesting a copy.Please make your request for a copy as instructed below on or before March 1, 2013 to facilitate timely delivery. Notice of Annual Meeting: The 2013 Annual Meeting of Members (the “2013 Annual Meeting”) will be held on Friday, March 15, 2013, at 1:00 p.m. Central Daylight Time at the City of Treynor Community Center, 11 West Main Street, Treynor, Iowa 51575.Only members who own Series A, B and C Units as of January 18, 2013 (the “Record Date”) are entitled to notice of, and to vote at (if appropriate), the meeting and any adjournment thereof.If you attend the 2013 Annual Meeting in March, you may nevertheless revoke the proxy and vote in person even though you previously mailed the proxy card. This Notice also constitutes notice to members for the 2013 Annual Meeting as required under our Third Amended and Restated Operating Agreement. Proposals to be voted on at the 2013 Annual Meeting are listed below: 1.
